Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 17, 2015

The Court of Appeals hereby passes the following order:

A15A1039. IN THE INTEREST OF: D. S., T. D., AND C. S., CHILDREN
    (MOTHER).

      The mother of D. S., T. D., and C. S. has filed a direct appeal from the juvenile
court’s order denying her motion for new trial in this termination of parental rights
case. Under OCGA § 5-6-35 (a) (12), however, appeals from orders terminating
parental rights must be made by filing an application for discretionary review. See In
the Interest of K. R., 285 Ga. 155 (674 SE2d 288) (2009). The mother’s failure to file
an application for discretionary review deprives us of jurisdiction over this appeal,
which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            02/17/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.